DETAILED ACTION   
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                         

                                        Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 21-26 and 28 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Germanus et al. (DE102016105334, see attached translation) in view of NAGAMINE et al. (US 2019/0234674), ANDREAS (DE102005012926, see attached translation) and Cook et al. (US 2016/0325979).                                                                                  In regards to claim 1, Germanus discloses an apparatus (refer to Fig. 1) for providing cooled air (via heat exchanger 13; Fig. 1), comprising: an insulated vessel (i.e. heat-insulating steam envelope 15 around the carbon dioxide particles 21, refer to par. 27) (11); a dry ice mill (refer to par. 21, wherein atomization of solid carbon dioxide to produce dry ice snow which is considered a production of dry ice by dry ice mill) configured to mill dry ice (21) into the fluid coolant (11) within the insulated vessel (15); a fluid coolant loop (10, a cooling circuit) connecting the insulated vessel (15) and a heat exchanger (13), where the fluid coolant loop (10) is configured to deliver the fluid coolant (11) to the heat exchanger (13) and return the fluid coolant (11) to the insulated vessel (15); 
            a pump (14) operatively coupled with the fluid coolant loop (10) to transport the fluid coolant (11) through the fluid coolant loop (10), (refer to Fig. 1); an agitator (16) disposed within the insulated vessel (15), (as can be seen in Fig. 1); the agitator (16) agitates a mixture of the fluid coolant (11) and milled dry ice (21), (refer to par. 33), (note: that atomization of solid carbon dioxide stated in par. 21 is considered as milled dry ice produced as dry ice snow) within the insulated vessel (15); and provides the cooled air (cooled air in cooling environment 12; Fig. 1). 
           Germanus does not explicitly disclose the apparatus providing cooled air within an aircraft; an air delivery system that conveys air across the heat exchanger; a dry ice mill configured to mill dry ice having an impeller configured to rotate, where energizing the impeller causes the dry ice to be driven into the fluid coolant; a dry ice hopper configured to store dry ice and feed the dry ice to the dry ice mill, wherein the pump includes a drive shaft that extends through a wall of the insulated vessel, and the agitator is coupled to the drive shaft, such that operation of the pump causes rotation of the agitator and agitates the mixture of the fluid coolant and milled dry ice. 
 a cooling apparatus (refer to Fig. 1) wherein a dry ice mill (21, a crusher) configured to mill dry ice having an impeller (a crushing rotating rollers is being considered as impeller; par. 35) configured to rotate (refer to par. 35), where energizing the impeller causes the dry ice to be driven into the fluid coolant (25, cooled air), (refer to par. 35); a dry ice hopper (upper portion of crasher 25 where it stores dry ice 40) configured to store dry ice (40) and feed the dry ice to the dry ice mill (21), (refer to par. 35).
          It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Germanus with a dry ice mill configured to mill dry ice having an impeller configured to rotate, where energizing the impeller causes the dry ice to be driven into the fluid coolant; a dry ice hopper configured to store dry ice and feed the dry ice to the dry ice mill as taught by NAGAMINE in order to crush therein to become the coolant powder (refer to par. 35 of NAGAMINE).
         ANDREAS teaches a cooling system for an aircraft (refer to Fig. 5; par. 23), wherein an air delivery system (fan) that conveys air across the heat exchanger (31), (refer to par. 25); the pump (2) extends through a wall of the insulated vessel (insulated cooling module 4; refer to par. 36; Fig. 5).
        One ordinary skill in the art would understand that configuring the pump to be extended through a wall of the insulated vessel, in order to prevent the loss of thermal energy while circulating fluid, thus reduce energy costs for operating the cooling system. 
         Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Germanus to configure .
         It would also have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Germanus to include an air delivery system that conveys air across the heat exchanger as taught by ANDREAS in order to accelerate the circulation of air to desired location.
        Cook teaches a cooling system wherein the pump (124) includes a drive shaft (a single drive shaft) and the agitator (114) is coupled to the drive shaft (refer to par. 45, wherein a single drive shaft is provided to drive both a pump 124 and an agitator 114), such that operation of the pump (124) causes rotation of the agitator (114).
           One ordinary skill in the art would understand that configuring the drive shaft and the agitator to be coupled to the drive shaft, in order to more compact design than multi-shaft, leading to a smaller footprint for the plant and also provides control simplicity of the machine. 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Germanus by configuring the drive shaft and the agitator to be coupled to the drive shaft as taught by Cook in order to more compact design than multi-shaft, leading to a smaller footprint for the plant and also provides control simplicity of the machine.


In regards to claim 3, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, NAGAMINE teaches wherein the dry ice mill (21) is one of a grinder, a crusher, a shredder, or a pelletizer (refer to par.  36 of NAGAMINE).  
In regards to claim 4, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Germanus as modified teaches the dry ice mill is configured to mill a dry ice powder (very fine carbon dioxide particles or crystals) into the fluid coolant (refer to par. 21, wherein due to the atomization, the solid carbon dioxide is produced as dry ice snow in the form of very fine carbon dioxide particles or crystals). NAGAMINE also teaches wherein the dry ice mill (21) is configured to mill a dry ice powder (41) into the fluid coolant (25), (refer to par. 35; Fig. 1 of NAGAMINE).  
In regards to claim 5, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the dry ice mill is configured to operate intermittently. However, in par. 32 of Germanus states the extraction of carbon dioxide being controlled, therefore, Germanus as modified is considered to be fully capable of operating intermittently in the manner recited by the functional language. A controller is fully capable of operating the mill such that the crasher is turned on for a predetermined time, for example, in two or three seconds intervals.Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dry ice mill to operate intermittently, since it has been held to be within the general skill of a worker in the art to operate the dry ice mill in basis of its suitability for the intended use as a matter of 
In regards to claim 6, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein the fluid coolant includes an organic glycol.
        However, in par. 34 Germanus states fluid coolant can be hydrofluoroethers methoxy-nonafluorobutane and perfluoroketone dodecafluoro-2-methylpentan-3-one to attain the low global warming potentials, much more environmentally friendly.
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the fluid coolant includes an organic glycol, since it has been held to be within the general skill of a worker in the art to select a known type of coolant on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The motivation for doing so would have been to attain the low global warming potentials, much more environmentally friendly.
In regards to claim 7, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 6, but fails to explicitly teach wherein the fluid coolant includes one or more of ethylene glycol, diethylene glycol, and propylene glycol.  
However, in par. 34 of Germanus states fluid coolant can be hydrofluoroethers methoxy-nonafluorobutane and perfluoroketone dodecafluoro-2-methylpentan-3-one to attain the low global warming potentials, much more environmentally friendly.
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the fluid coolant 
In regards to claim 8, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 6. Further, Germanus as modified teaches wherein the fluid coolant (11) is substantially free of water (refer to par. 34, wherein fluoroalkanes and alkanes as coolant which is free of water).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
In regards to claim 21, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach wherein operation of the dry ice mill and the impeller is controlled to regulate an amount of dry ice delivered into the fluid coolant within the insulated vessel. 
        NAGAMINE further teaches wherein operation of the dry ice mill and the impeller is controlled to regulate an amount of dry ice delivered into the fluid coolant within the insulated vessel (refer to par. 69, the control unit 90 adjusts the amount of the coolant powder to be supplied to the crusher 21). 
        It would also have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Germanus to operate the dry ice mill and the impeller to be controlled to regulate an amount of dry ice delivered into the fluid coolant as taught by NAGAMINE in order to adjust the amount of the coolant powder to be supplied to the crusher (refer to par. 69).

In regards to claim 22, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Germanus as modified teaches wherein the fluid coolant comprises ethylene glycol (refer to par. 32) that is within the insulated vessel (15), but fails to explicitly teach a rate of addition of the dry ice is at least addition of 0.5 lbs. of the dry ice per minute relative to 9.5 lbs. of the fluid coolant, such that an amount of dry ice by weight that is added per minute is a ratio of at least 1/20 of an amount of coolant by weight that is within the insulated vessel.  
NAGAMINE does however teach a control unit 90 controls the cooling power based on the temperature information and adjusts the amount of the coolant powder to be supplied to the crusher 21 and controls the flow rate of the fluid to be supplied to the air cooler 22 (refer to pars. 69-70). 
Therefore, adjusting or controlling the amount of dry ice and the fluid coolant is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of efficiently controlling the temperature of the outcome cooling fluid (refer to par. 54). Therefore, since the general conditions of the claim, i.e. controlling the amount of dry ice in relative to and the amount of fluid coolant and design factors involved, were disclosed in the prior art by NAGAMINE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Germanus, by setting a rate of addition of the dry ice to be at least addition of 0.5 lbs. of the dry ice per 
In regards to claim 23, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Germanus as modified teaches wherein the fluid coolant comprises ethylene glycol (refer to par. 32), but fails to explicitly teach
an addition of dry ice is controlled by the dry ice mill to control a ratio of a dry ice content relative to a fluid coolant content.  
NAGAMINE does however teach a control unit 90 controls the cooling power based on the temperature information and adjusts the amount of the coolant powder to be supplied to the crusher 21 and controls the flow rate of the fluid to be supplied to the air cooler 22 (refer to pars. 69-70). 
Therefore, adjusting or controlling the amount of dry ice and the fluid coolant is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of efficiently controlling the temperature of the outcome cooling fluid (refer to par. 54). Therefore, since the general conditions of the claim, i.e. controlling the amount of dry ice in relative to and the amount of fluid coolant and design factors involved, were disclosed in the prior art by NAGAMINE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Germanus, by setting an addition of dry ice to be controlled by the dry ice mill to control a ratio of a dry ice content relative to a fluid coolant content.


In regards to claim 24, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 23, but fails to explicitly teach wherein a rate of addition of dry ice includes an addition of at least 34.5 lbs. of dry ice over a 30-minute period to a quantity of 9.5 lbs. of the fluid coolant, such that the fluid coolant reduces a temperature of the fluid coolant near to a point of freezing of the fluid coolant without freezing the fluid coolant. 
 NAGAMINE does however teach a control unit 90 controls the cooling power based on the temperature information and adjusts the amount of the coolant powder to be supplied to the crusher 21 and controls the flow rate of the fluid to be supplied to the air cooler 22 (refer to pars. 69-70). 
         Therefore, adjusting or controlling the amount of dry ice and the fluid coolant is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In this case, the recognized result is the facilitation of efficiently controlling the temperature of the outcome cooling fluid (refer to par. 54). Therefore, since the general conditions of the claim, i.e. controlling the amount of dry ice in relative to and the amount of fluid coolant and design factors involved, were disclosed in the prior art by NAGAMINE, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Germanus, by setting a rate of addition of dry ice includes an addition of at least 34.5 lbs. of dry ice over a 30-minute period to a quantity of 9.5 lbs. of the fluid coolant, such that the fluid 
In regards to claim 25, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1. Further, Germanus as modified teach wherein the insulated vessel (15) is connected to the fluid coolant loop (11; Fig. 1), but fails to explicitly teach the apparatus being installed within a cabin of the aircraft.  
         ANDREAS teaches a cooling system that is installed within a cabin of the aircraft an aircraft (refer to Fig. 5; par. 23),
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Germanus by configuring the apparatus to be installed within a cabin of the aircraft as taught by ANDREAS in order to provide cooling system with in the aircraft (refer to par. 15 of ANDREAS).
In regards to claim 26, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 25, but fails to explicitly teach wherein operation of the agitator is synchronized with circulation of the fluid coolant in the fluid coolant loop driven by the pump.  
          Cook teaches a cooling system wherein operation of the agitator (114; Fig. 1) is synchronized with circulation of the fluid coolant in the fluid coolant loop (coolant circuit 100; Fig. 1) driven by the pump (124).
           One ordinary skill in the art would understand that configuring operation of the agitator is synchronized with circulation of the fluid coolant in the fluid coolant loop driven by the pump, in order to more compact design than multi-shaft, leading to a smaller footprint for the plant and also provides control simplicity of the machine. 

In regards to claim 28, Germanus as modified meets the claim limitations as set forth above in the rejection of claim 1, but fails to explicitly teach further comprising: a thermostat configured to control operation of the dry ice mill based on a temperature measurement inside an aircraft cabin.
         NAGAMINE further teaches wherein comprising: a thermostat (a temperature sensor 91 and control unit 90; Fig. 7) configured to control operation of the dry ice mill based on a temperature measurement inside an aircraft cabin (corresponding to target object 80), (refer to par. 69, wherein the temperature sensor 91 is attached to the target object 80 and measures the temperature of the target object 80, and adjusts the amount of the coolant powder to be supplied to the crusher 21). 
        It would also have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Germanus to include a thermostat configured to control operation of the dry ice mill based on a temperature measurement inside an aircraft cabin as taught by NAGAMINE in order to control the cooling power based on the temperature information (refer to par. 69).



                                              Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                               Response to Arguments
          The claim objections noted in Office Action dated 11/12/2020 were overcome in the communication filed 02/12/2021, and here by withdrawn.
          Applicant’s arguments filed on 02/12/2021 have been fully considered but are moot in view of the newly cited references ANDREAS (DE102005012926) and Cook et al. (US 2016/0325979). The amended new claims not taught by the previously cited reference are taught by newly cited reference of ANDREAS (DE102005012926) and Cook et al. (US 2016/0325979).
                                                          Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
 /FRANTZ F JULES/ Supervisory Patent Examiner, Art Unit 3763